Exhibit 16.1 CORNELL, BEALL & LEIGH, LLC 2660 Stratfield Drive Cumming, Georgia 30041 404.694.9326 Confirmation of Section 4.02 (b) Securities and Exchange Commission Washington, DC 20549 Dear Sir, This notice is to provide the Securities and Exchange Commission with response to section 4.02 (b) of the 8K for InfoSpi and its statements.Note that the statements entered by InfoSpithat are contained within section 4.02 (b) are agreed upon. Regards, John Beall, CPA CORNELL, BEALL & LEIGH, LLC. December 1, 2010
